Citation Nr: 0708684	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-00 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.

2.  Entitlement to service connection for a left eye 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1970 to February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In October 2006, a hearing was held before Mark W. 
Greenstreet who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
2002).  A copy of the transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for a 
bilateral eye disorder.  He asserts that aviation fuel was 
splashed into his eyes during service and that this caused 
his current eye disability.

Review of the veteran's service medical records does reveal 
complaints of eye symptoms during service, although his 
vision was evaluated as normal on separation examination.  
Current VA treatment records reveal diagnoses of current eye 
disorders.  These records indicate that the primary cause of 
the current eye disorders is related to a thyroid disorder.  
However, the Board notes that the veteran has not been 
accorded a VA Compensation and Pension examination with 
respect to his claim for service connection.  This should be 
done.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
the appropriate examination for eye 
disorders.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  The report of 
examination should include a detailed 
account of all manifestations of eye 
pathology found to be present.  All 
necessary tests should be conducted.  The 
examiner is requested to review the 
veteran's service medical records with 
attention to the records showing 
complaints of eye symptoms during service 
and an injury of fuel being splashed in 
the eyes during service.  The examiner is 
requested to indicate, if possible, an 
etiology for the veteran's current eye 
disabilities.  Specifically, is it as 
least as likely as not that any current 
eye disability is related to the veteran's 
military service or the eye symptoms noted 
during service?  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide complete rationale 
for all conclusions reached.

2.  Following the above, the claim should 
be readjudicated.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


